Citation Nr: 1527145	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a brain tumor with loss of balance.

7.  Entitlement to service connection for the cause of the Veteran's death.

8.  Entitlement to nonservice-connected burial benefits.

9.  Entitlement to a nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1959 to May 1964.  The Veteran passed away in October 2010; the appellant is his surviving spouse.  Additionally, the appellant has been properly substituted for the Veteran in order to pursue the appeals pending at the time of his death.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and a May 2011 administrative decision by the Milwaukee, Wisconsin, Pension Management Center (PMC).

The appellant testified at a November 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

All issues save that of entitlement to a nonservice-connected death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have any active duty service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected death pension are not met.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in this case the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist a claimant do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

A pension may be paid to a surviving spouse if the Veteran 1) has qualifying service or 2) was receiving or entitled to received compensation for a service-connected disability based on wartime service, and 3) meets net worth requirements.  38 C.F.R. § 3.3(b)(4).  Qualifying service is defined as at least 90 days of active service during a period of war, service during a period of war with discharge due to a service-connected disability, at least 90 consecutive days of active service that began or ended during a period of war, or served a total of at least 90 days active duty during two separate periods covering more than one period of war.  38 C.F.R. § 3.3(a)(3).

Clearly, basic eligibility for a nonservice-connected death pension is some degree of service by the Veteran during a period of war.  

Here, the undisputed facts establish that the Veteran had no wartime service.  His Form DD 214 shows that he served on active duty with the United States Air Force from August 1959 to May 1964.  He had no foreign service.  This service did not coincide with any period of war.  The Korean Conflict is recognized as running from June 27, 1950, to January 31, 1955, prior to the Veteran's service.  The Vietnam Era period of war began on August 5, 1964, and ran through May 7, 1975, after the Veteran's active duty.  The Vietnam Era extends from February 28, 1961, for those Veterans who actually served in the Republic of Vietnam but as is noted, the Veteran had no foreign service and is therefore not entitled to consideration of the extended date.  38 C.F.R. § 3.2(e)-(f).

Accordingly, the Veteran has no active military service during a period of war and the appellant cannot therefore meet the basic legal eligibility requirement for a nonservice-connected death pension under any theory of entitlement.  As a matter of law, the claim must be denied.


ORDER

Entitlement to a nonservice-connected death pension is denied.


REMAND

With regard to the remaining claims, additional development is required for full compliance with VA's duty to assist the claimant in substantiating the claims.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the November 2012 hearing, the appellant stated that the Veteran had been treated by a private doctor prior to 2000, and at VA facilities from 1997 to his death in 2010.  Review of the claims file reveals that private records have been obtained and associated with the claims file, but VA records are not complete.  These generally cover only the last two years of the Veteran's life.

As the Veteran's service connection allegations include claims of long-standing complaints and continuity of symptomatology since service, consideration of as extensive a documented history of treatment as possible is necessary.  Moreover, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

On remand, complete VA treatment records must be associated with the claims file.

With regard to claims for death benefits, other than that for nonservice-connected death pension decided above, entitlement is dependent upon the Veteran's service-connected status.  Resolution of those claims is therefore inextricably intertwined with the pending claims for service-connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete treatment records for the Veteran as follows:

a) from the VA medical center (VAMC) in Little Rock, Arkansas, and all associated clinics, for the period of January 1996 to December 2000, and 

b) from the VAMC in Nashville, Tennessee, and all associated clinics, for the period of January 2000 to October 2010, and 

c) from any other VA facility identified by the Veteran or appellant, or in the record.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include obtaining any nexus opinions required following the above development.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


